Citation Nr: 0209161	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  96-06 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from March 1951 to 
February 1955 and from April 1955 to August 1970.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
July 1994 rating decision of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO), which granted, in 
pertinent part, service connection for hearing loss and 
tinnitus.  The veteran has expressed disagreement with the 
initial evaluation.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In the July 1994 decision, the RO also granted 
service connection for a pulmonary disability, multiple 
lipomas, bunions, and a scar on the forehead and denied 
service connection for a back disability.  

In August 1994, the veteran filed a notice of disagreement 
with respect to the evaluations assigned to hearing loss with 
tinnitus, pulmonary disability, and multiple lipomas, and he 
expressed disagreement with the denial of service connection 
for a back disability.  In October 2000, he withdrew in 
writing his appeal as to the issues of service connection for 
a back disability and increased ratings for a pulmonary 
disability and multiple lipomas.  Thus, these issues are not 
now before the Board.  See 38 C.F.R. § 20.204 (2001).

By June 2000 rating decision, the RO increased the veteran's 
rating for bilateral hearing loss with tinnitus to 10 
percent, effective December 30, 1993, the date of claim.  
Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  

By January 2002 supplemental statement of the case, the RO 
bifurcated the veteran's service-connected hearing disability 
into two, assigning a zero percent evaluation for his 
bilateral hearing loss and a 10 percent evaluation for his 
tinnitus.  Thus, the issues remaining in appellate status are 
as listed on the title page above.  


FINDINGS OF FACT

1.  The veteran's hearing loss is manifested currently by 
average pure tone thresholds at 1,000, 2000, 3000, and 4000 
Hertz of 54 decibels in the right ear and 51 decibels in the 
left ear, and by speech recognition ability of 96 percent 
correct in the right ear and 88 percent correct on the left.

2.  The veteran's service-connected tinnitus is manifested by 
no more than near constant bilateral ringing.

3.  Neither the current regulations nor those in effect prior 
to June 10, 1999, relative to both bilateral hearing loss and 
tinnitus, are more favorable to the veteran.

4.  The veteran's service-connected bilateral hearing loss 
and tinnitus do not present exceptional or unusual disability 
pictures rendering impracticable the application of the 
regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 
(2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100-
6110 (1998), 6100 (2001).  

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus are not met.  38 U.S.C. §§ 1155, 5107 (2002); 38 
C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.87a, Code 6260 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  Further, he and his representative have been notified of 
the evidence needed to establish the benefits sought, and he 
has been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Thus, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.  

Factual Background 

In December 1993, the veteran filed a claim of service 
connection for, in pertinent part, hearing loss.

On June 1994 VA audiologic examination, the veteran's hearing 
was as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
       
45
50
45
43
LEFT
35
35
40
50
       
40

Right ear speech recognition was 92 percent, and left ear 
speech recognition was 96 percent.  Tinnitus was also 
diagnosed.  

The veteran was granted service connection for hearing loss 
and tinnitus by July 1994 rating decision, and a 
noncompensable rating was assigned.  

On July 1995 VA audiologic examination, the veteran's hearing 
was as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
       
45
55
50
45
LEFT
30
35
50
40
       
39

Right ear speech recognition was 92 percent, and left ear 
speech recognition was 96 percent.  Tinnitus was said to be 
constant and bilateral.  The veteran indicated that it 
disturbed his sleep and characterized his tinnitus as mild to 
moderate.

By August 1995 rating decision, to RO again evaluated the 
veteran's bilateral hearing loss with tinnitus as zero 
percent disabling.

On February 1997 VA audiologic examination, results were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
       
55
60
55
43
LEFT
35
35
55
50
       
40

Right ear speech recognition was 92 percent, and left ear 
speech recognition was 84 percent.  Tinnitus was said to be 
constant and bilateral.  The veteran indicated that it 
disturbed his sleep and characterized his tinnitus as severe.

In June 2001, he testified at a hearing at the RO.  He stated 
that he could hear fairly well in the absence of background 
noise.  With background noise, he indicated that he could not 
hear, even with hearing aids.  He stated that he retired from 
his position in air conditioning and refrigeration 
maintenance because he could no longer hear the equipment.  
He testified that in the recent past, he did not notice that 
the brakes of his truck were squeaking and was unaware of the 
fact until a friend alerted him to the problem.  Hearing loss 
also affected his ability to hunt.  With respect to tinnitus, 
he complained that it tended to awaken him during the night.  
He also testified that he had trouble maintaining 
equilibrium.  His wife testified that the veteran could not 
hear her unless she faced him.

On June 2001 VA audiologic examination, the veteran reported 
dizziness following exposure to loud noise and bilateral 
constant tinnitus.  The otologic examination was 
unremarkable.  Audiologic test results were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
       
60
60
60
54
LEFT
35
50
60
60
       
51

Right ear speech recognition was 96 percent, and left ear 
speech recognition was 88 percent.  The examiner diagnosed 
bilateral tinnitus and bilateral mild to severe predominantly 
high frequency sensorineural hearing loss.  Both, according 
to the examiner, were predominantly age related.  The 
dizziness was associated with loud noises only and was not 
present otherwise.  The veteran was advised to avoid high 
intensity noise.  

Law and Regulations 

Disability evaluation are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

The above rule is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of the Schedule.  Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss disability is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Codes 6100 through 6110 
(1998); 38 C.F.R. § 4.87, Code 6100 (2001).  The assignment 
of disability ratings in hearing loss cases is derived by a 
mechanical application of the Rating Schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lindeman v. Principi, 3 Vet. App. 345 (1992).  The 
ratings derived from the Schedule are intended to make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.85.

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  

Analysis

HEARING LOSS 

Effective June 10, 1999, regulations applicable to hearing 
loss were revised.  63 Fed. Reg. 25,206 (May 11, 1999).  As 
the veteran's claim was filed in December 1993, before the 
regulatory change occurred, he is entitled to the application 
of the version most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered, and as the veteran does not 
manifest an exceptional pattern of hearing impairment, see 
38 C.F.R. § 4.86, there were no changes that would require 
rating this veteran's hearing loss in a manner different from 
that previously used.  Thus, the Board finds that there is no 
prejudice to the veteran with regard to the current 
determination.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that pursuant to the June 1994 VA examination 
report, the veteran's hearing loss was manifested by pure 
tone average thresholds at 1,000, 2000, 3000, and 4000 Hertz 
of 43 decibels in the right ear and 40 decibels in the left 
ear, and by a speech recognition ability of 92 percent 
correct in the right ear and 96 percent correct in the left.  
Such represents a Level I hearing loss in each ear under both 
the old and new criteria and warrants assignment of no more 
than a zero percent evaluation.  See 38 C.F.R. § 4.87 (1998, 
2001).  

Pursuant to the July 1995 VA examination report, the 
veteran's hearing loss is currently manifested by pure tone 
average thresholds at 1,000, 2000, 3000, and 4000 Hertz of 45 
decibels in the right ear and 39 decibels in the left ear, 
and by a speech recognition ability of 92 percent correct in 
the right ear and 96 percent correct in the left.  Such 
findings represent a Level I hearing loss in each ear under 
both the old and new criteria and warrants assignment of no 
more than a zero percent evaluation.  Id.

Pursuant to the February 1997 VA examination report, the 
veteran's hearing loss is currently manifested by pure tone 
average thresholds at 1,000, 2000, 3000, and 4000 Hertz of 43 
decibels in the right ear and 40 decibels in the left ear, 
and by a speech recognition ability of 92 percent correct in 
the right ear and 84 percent correct in the left.  Such 
represents a Level I hearing loss in the right ear and Level 
II in the left ear under both the old and new criteria and 
warrants assignment of no more than a zero percent 
evaluation.  Id.  

Pursuant to the June 2001 VA examination report, the 
veteran's hearing loss is currently manifested by pure tone 
average thresholds at 1,000, 2000, 3000, and 4000 Hertz of 54 
decibels in the right ear and 51 decibels in the left ear, 
and by a speech recognition ability of 96 percent correct in 
the right ear and 88 percent correct in the left.  Such 
represents a Level I hearing loss in the right ear and Level 
II in the left ear under both the old and new criteria and 
warrants assignment of no more than a zero percent 
evaluation.  Id.  

As the comparison of the audiometric findings with the 
schedular criteria is purely a mechanical function over which 
there can be no dispute, and because the veteran's hearing 
loss simply cannot be given a rating greater than zero 
percent based on the existing medical findings, there is no 
reason to return this issue to the RO for re-adjudication.  
See 38 C.F.R. §§ 4.85, 4.86 (1998, 2001).  Rather, this is a 
case where the preponderance of the evidence is against 
assignment of an evaluation in excess of zero percent for 
bilateral hearing loss and the veteran's claim is denied.  
38 U.S.C. § 5107; Gilbert, supra.  

The Board notes that although the veteran is entitled to the 
benefit of a "staged" rating, such discussion is moot 
because he is entitled to no more than a zero percent 
evaluation for bilateral hearing loss at any time during the 
pendency of his appeal.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of bilateral 
hearing loss not contemplated in the currently assigned zero 
percent rating permitted under the Schedule.  

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to his 
service-connected bilateral hearing loss is warranted.  38 
C.F.R. 3.321(b)(1) (2001).  However, there is no evidence to 
show marked interference with employment or frequent periods 
of hospitalization due to his service-connected disability.  
The veteran testified that he retired due to an inability to 
hear.  However, he was able to work until retirement and did 
not, according to the evidence, require extensive medical 
treatment or hospitalization for his disability.  Thus, an 
extraschedular rating is unwarranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

TINNITUS

The veteran's tinnitus was originally granted by the RO under 
38 C.F.R. § 4.87, Code 6260, as in effect through June 9, 
1999.  Under such criteria, tinnitus was rated 10 percent 
disabling if persistent as a symptom of head injury, 
concussion, or acoustic trauma.  This was the maximum rating 
available under law.  

Since the veteran filed his claim, the regulations pertaining 
to the rating of tinnitus under Code 6260 were revised. The 
amendments were effective June 10, 1999.  64 Fed. Reg. 
25,202-210 (May 11, 1999) (codified at 38 C.F.R. § 4.87, Code 
6260).  Under the revised criteria, a maximum 10 percent 
rating is warranted for recurrent tinnitus, regardless of its 
cause.  38 C.F.R. § 4.87, Code 6260 (2001).  

As apparent from the foregoing, the veteran is in receipt of 
the maximum rating available for tinnitus under both the old 
and the new criteria.  38 C.F.R. § 4.87 Code 6260 (1998, 
2001); Karnas, supra.  No higher rating for tinnitus is 
available under the Rating Schedule.  

This is a case where the preponderance of the evidence is 
against the assignment of an evaluation in excess of 10 
percent for tinnitus, and the veteran's claim for an 
increased rating is denied.  38 U.S.C. § 5107; Ortiz, supra; 
Alemany, supra.  

The Board notes that although the veteran is entitled to the 
benefit of a "staged" rating, such discussion is moot as he 
is entitled to no more than a 10 percent rating for tinnitus 
at any time during the pendency of his appeal.  See 
Fenderson, supra.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of tinnitus not 
contemplated in the currently assigned zero percent rating 
permitted under the Schedule.  

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to his 
tinnitus is warranted.  38 C.F.R. 3.321(b)(1).  However, 
there is no evidence to show marked interference with 
employment or frequent periods of hospitalization due to his 
tinnitus.  Thus, an extraschedular rating is unwarranted.  
Bagwell, supra.  


ORDER

An increased (compensable) evaluation for bilateral hearing 
loss is denied.

An evaluation in excess of 10 percent for tinnitus is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

